TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00273-CV



                            William Anthony Brubaker, Appellant

                                                   v.

                              Patricia Byrne Brubaker, Appellee




   FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
  NO. 17-0199-F425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due June 25, 2018. On appellant’s

motions, the time for filing was extended to September 24, 2018. Appellant has now filed a third

motion, requesting that the Court extend the time for filing appellant’s brief. We grant in part

the motion for extension of time and order appellant to file a brief no later than

October 23, 2018. No further extension of time will be granted and failure to comply with this

order may result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on October 3, 2018.



Before Justices Puryear, Goodwin, and Bourland